308 S.W.3d 786 (2010)
Kenneth CHARRON, Appellant,
v.
Mike KEMNA, et al., Respondents.
No. WD 70963.
Missouri Court of Appeals, Western District.
May 4, 2010.
Kenneth G. Charron, Bowling Green, MO, for appellant.
Kathleen R. Robertson, Esq., Jefferson City, MO, for respondent.
Before: LISA WHITE HARDWICK, P.J., and JAMES M. SMART, JR. and ALOK AHUJA, JJ.


*787 ORDER
PER CURIAM:
Kenneth G. Charron appeals the circuit court's dismissal of his petition seeking monetary and injunctive relief against six employees of the Department of Corrections, arising out of an incident in which he was allegedly caught with contraband. The circuit court dismissed Charron's petition for failure to state a claim upon which relief can be granted. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).